Citation Nr: 1126022	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1957 to April 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

To support his claim, the Veteran testified at a hearing at the RO in December 2005 before a local decision review officer (DRO).  In further support of his claim, the Veteran also testified at a video-conference hearing in August 2006 before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

In July 2007, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  In March 2008, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.

Subsequently, in July 2008, the Board again remanded the claim to the AMC to ensure compliance with the directives of the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (clarifying that there need only be "substantial", not "exact", compliance).  The AMC afterwards issued another SSOC in March 2009 continuing to deny the claim and returned the file to the Board for further appellate review.

The Board later issued a decision in June 2009 also denying the claim, and the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).


In May 2010, during the pendency of the appeal to the Court, the Veterans' attorney and VA's Office of General Counsel - representing the Secretary, filed a joint motion asking the Court to vacate the Board's June 2009 decision and to remand the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.  The Court granted this joint motion later in May 2010 and returned the file to the Board.

To comply with the Court's order, the Board in turn again remanded the claim to the RO via the AMC in September 2010.  This most recent remand was to obtain still additional medical comment concerning the etiology of the Veteran's bilateral CTS, including especially its potential relationship to symptoms he experienced while in service.  The AMC obtained this additional medical nexus opinion in January 2011 and, based on it, issued another SSOC in February 2011 continuing to deny the claim.  In response to a February 2011 letter indicating the AMC had completed its additional remand development of the claim, the Veteran's representative submitted a refuting medical nexus opinion in March 2011 (this opinion is dated in December 2010).  This Veterans' Service Officer (VSO) also indicated on a May 2011 Additional Evidence Response Form that they were waiving their right to have the RO initially consider this additional evidence.  See again 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Instead, they asked the Board to please proceed with the adjudication of the appeal.


FINDINGS OF FACT

1.  The Veteran did not clearly and unmistakably have a bilateral wrist disorder prior to beginning his military service in October 1957 as there was no indication or notation of any such disorder during his enlistment examination.

2.  His service treatment records (STRs) also confirm he was first evaluated and treated for complaints of bilateral wrist pain once in service, although his pain was never attributed to an underlying chronic disability such as CTS.

3.  The Veteran's military service ended in April 1960, and there is no documented evidence of continuous symptoms of bilateral wrist pain after service; instead, the record shows the first documented post-service complaints of wrist problems were not until May 1979, and that the first reference to CTS specifically was not until even more recently, in 2003.

4.  The wrist-related symptoms the Veteran experienced in 1979 have been partly attributed to an intercurrent injury, so unrelated to his military service.

5.  Nevertheless, there are conflicting medical opinions regarding whether his since diagnosed bilateral CTS dates back to his military service or is attributable to his service; in particular, VA compensation examiners who commented in February 2008 and January 2011 disputed any such relationship or causation, whereas a VA physician who commented in December 2010 concluded there is indeed this necessary linkage; a September 2008 VA compensation examiner in the interim could not resolve this issue without resort to mere speculation.

6.  The medical opinion supporting the claim, on balance, is at least as probative as those against the claim, so it is just as likely as not the Veteran's bilateral CTS originated during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral CTS was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied by means of letters to the Veteran dated in June 2005 and March 2006, which properly informed him of what evidence was required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  The June 2005 letter was also issued prior to the initial adjudication of his claim in July 2005, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  And even since providing the additional letter in March 2006, the claim has been readjudicated in SSOCs issued in March 2008, March 2009, and most recently in February 2011 so as to, in turn, rectify ("cure") the timing defect in the provision of that additional notice since it did not precede the initial adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing how a VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.  Also keep in mind the Board is ultimately granting, rather than denying, the claim.  So even if, for the sake of argument, the Veteran did not receive all required VCAA notice or not at the appropriate time or in the preferred sequence, this nonetheless is inconsequential and therefore at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2010).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC has obtained all records that he and his representative identified as potentially relevant.  In addition, he was afforded several VA compensation examinations to determine whether he has bilateral CTS - as confirmed by electrodiagnostic testing (electromyography (EMG)/nerve conduction velocity (NCV)) - as a result of his military service or that dates back to his service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These medical opinions were obtained either as a result of prior Board remands or on request of the Court, and the Board now has the information needed to make these necessary critical determinations, such that yet another remand for further development of the claim is not required - especially, as mentioned, since the Board is granting the claim.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).


II.  Legal Criteria and Analysis

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) confirmation the Veteran has the claimed disability, such as in the way of a diagnosis; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the relevant injury or disease in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002);

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When, however, chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Id.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).


The Veteran's military personnel records, including especially his DD Form 214, show he was trained as a radioman.  In hearing testimony, he reported that his job as a radioman included teletype operation.  In the particular task of "logger" he described transcribing messages and writing.  He also indicated practicing with a telegraph key.  He said these tasks were sometimes performed all day long, with double-time pace, and with messages coming in one after another.  He also said he loaded heavy rolls of tape and, on one occasion, hurt his wrist while doing this.  He believes his bilateral CTS is the direct consequence of those responsibilities in service.

The Veteran began serving on active duty in the military in October 1957.  When examined for acceptance into service, there was no indication or notation of any pre-existing disorder involving either wrist (left or right).  So he was accepted into the military without reservation; it therefore is presumed he was in sound physical and mental health when entering service, including especially as pertaining to his wrists.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Once in service, the Veteran's service treatment records (STRs) show complaints of wrist pain beginning around July 1958, so the following year.  During that July 1958 consultation he was seen for complaints of pain in both wrists.  He was treated with a whirlpool and an elastic bandage and reported feeling much better by September 1958.  In January 1960 he was seen in a military hospital's orthopedic outpatient clinic for complaints of sharp, needle-like, shooting pains in both wrists, which he said initially had begun prior to service.  But a physical examination and X-rays of both wrists were entirely normal.  It resultantly was determined that a neuropsychiatric consultation was needed.  Therefore, in February 1960, he was admitted for neuropsychiatric observation and evaluation.  He again reported experiencing "sharp needle-like pain" in both wrists, but there continued to be no objective evidence of a progressive neurological disorder.  He indicated that his most recent exacerbation was related to his then-recent job reassignment, which involved cleaning with heavy buffing machines.  During his admission, however, he did not appear concerned with his wrist pain.  Instead, he complained of being harassed while onboard ship.  The only diagnosis was emotional instability reaction, characterized by an immature, inadequate, labile, hypersensitive character structure.  

He was discharged from the Navy in April 1960 after it was determined he was unfit for further Naval service.  The medical board report indicates he was discharged due to an undetermined emotional instability reaction - a diagnosis that appears to have been rendered, in part, due to the lack of objective medical evidence accounting for his complaints of neurological impairment in his distal upper extremities.

So, in sum, these STRs show the Veteran reported experiencing bilateral wrist pain on several occasions during his Naval service, but that his complaints were never attributed to any kind of chronic physical condition, either neurologic or orthopedic, and certainly not to bilateral CTS.  Instead, his complaints were apparently thought to be at least partly psychological (psychosomatic).  So his STRs show he had possible relevant complaints of pain, but do not establish that he had a chronic (i.e., permanent) underlying disability.  In the absence of a chronic disability in service, a showing of continuity of symptomatology following service is required to support the claim, see again 38 C.F.R. § 3.303(b), or a medical nexus opinion relating the current disability back to his military service - and specifically to those complaints he had while in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But having said that, there is no disputing the Veteran now has bilateral CTS.  The February 2008 VA compensation examiner suggested this diagnosis may have been warranted, though acknowledging there was no definite evidence of CTS at the time of that evaluation.  He added, however, that the Veteran had never had any neurology evaluation or special studies (EMG/NCV) for documentation of the CTS; he therefore recommended a thorough neurology evaluation, including these special studies to either confirm or rule out this diagnosis.  This precipitated the Board's July 2008 remand of the claim.  And another VA compensation examiner that subsequently evaluated the Veteran in September 2008, and who considered the results of this recommended EMG/NCV, confirmed this diagnosis of bilateral CTS and mild left ulnar neuropathy.  So the Veteran has at least established he has this claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim because there is no current disability to attribute to his military service).

Resolution of this claim therefore turns on whether the Veteran's bilateral CTS is attributable to his military service or dates back to his service - and, in particular, to the documented complaints and symptoms (wrists pain, etc.) he had while in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  There is probative medical evidence for and against the claim on this determinative issue of causation and the history of this condition in terms of its potential relationship or correlation with his military service.

The Veteran maintains the symptoms (wrist pain, etc.) he experienced in service were, in actuality, early manifestations of his later diagnosed bilateral CTS.

The Board initially remanded this claim in July 2007 for a medical nexus opinion concerning this determinative issue of causation.

The February 2008 VA compensation examiner asked on remand to assist in making this important determination disassociated the current bilateral CTS from the complaints the Veteran had concerning his wrists while in service and the responsibilities he had as a radioman, etc.  The February 2008 VA compensation examiner determined the Veteran's current symptoms, instead, are probably of different etiology compared to his remote symptoms while in service (1957-1960).  In explanation, this VA compensation examiner cited the Veteran's report of having experienced bilateral wrist pain prior to entering the service, also of having subjected his wrists and hands to continued strain in typing jobs since service (so not just while in service), and to having sustained an intercurrent wrist injury in May 1979, as documented in private data.  Thus, concluded this VA compensation examiner, overall, there is no evidence in the claims file (C-file/SMR or review of the whole case), that any of this Veteran's current bilateral wrists condition were (sic) the same bilateral wrist complaint he had while at service remotely in 1957-60s and thus there is no definite evidence that his current bilateral wrist condition [possible CTS even though the typical physical tests like Phalen test/Hoffman-Tinel were negative], in any way caused by or incurred in or aggravated by or permanently worsened by military service beyond its natural course with aging over time.  The February 2008 VA compensation examiner further pointed out that, apparently in the last 5-10 years, the Veteran never had any wrist/hand or any upper extremities or other musculoskeletal issues ever documented in the private sector.

As already alluded to, however, because that February 2008 VA compensation examiner had recommended the Veteran undergo more comprehensive neurology evaluation, including EMG/NCV, the Board again remanded the claim in July 2008 for this additional testing.  The September 2008 VA compensation examiner that evaluated the Veteran as a consequence following that more recent remand, and who considered the results of that additional testing, although confirming the Veteran has bilateral CTS and mild left ulnar neuropathy, indicated he could not provide this requested comment on etiology without resorting to mere speculation in terms of whether these current disorders date back to the Veteran's service in the military.  He indicated he had reviewed the medical records to try and make this determination, but that there was limited documentation.

The Board resultantly denied the claim in June 2009 upon receiving the file back from the AMC.  However, the Court later granted the joint motion to vacate that decision for failing to provide adequate reasons or bases regarding its acceptance of this more recent opinion as cause or justification for denying the claim that was unable to provide the requested comment on this determinative issue of etiology without resorting to mere speculation.

And, as a consequence, the Board in turn again remanded the claim to the RO via the AMC in September 2010 - citing the holding in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  To reiterate, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and the medical opinion obtained on remand must 
support its conclusion with an analysis the Board can consider and weigh against contrary opinions.); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from the discussion of the underlying rationale, not mere review of the claims file.)

As the Board explained in the September 2010 remand of this claim, statements like the one offered by the September 2008 VA compensation examiner, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service and, therefore, an insufficient basis to grant service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).


Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued since the Board's prior decision shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

In Jones (the other case specifically mentioned in the Board's September 2010 additional remand of this claim), the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In a January 2011 report, in response to this additional remand directive, another VA compensation examiner indicated that he had reviewed the claims file for the pertinent medical and other history, including the Veteran's STRs.  As proof, this examiner listed the relevant findings in the STRs pertaining to the Veteran's complaints of bilateral wrist pain, as well as the evidence developed since service.  Based on this in-depth review, this VA compensation examiner ultimately determined that "it is less likely than not that the wrist pain in the service was the same carpal tunnel that [the Veteran] has nowadays due to:  lack of specific diagnostic testing/results lack of documentation of continued treatment for CTS, presence of competing co-morbid conditions, and the long latency between tour of duty and the formal establishment of CTS diagnosis."

This VA compensation examiner's report is very detailed and rather definitive (clearly not speculative in the least bit) in disassociating the current bilateral CTS from the symptoms the Veteran experienced while in service.  This examiner also offered reasons and explanation for concluding against the claim, citing factors unrelated to the Veteran's military service as more likely causes.

Among these reasons, this most recent VA compensation examiner cited the absence of any indication of continued treatment following service, but this is a misstatement of the required standard as the Veteran need only have experienced continuous symptoms to show continuity of symptomatology under 38 C.F.R. § 3.303(b).

It further deserves mentioning that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But for non-combat Veteran's (keeping in mind the Veteran served on active duty from 1957 to 1960, so during peacetime), providing non-medical related lay testimony regarding an event during service, so presumably also concerning an event after service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's lay statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, the fact that the Veteran experienced relevant symptoms affecting his wrists and hands while in service is patently established by his STRs, so there has never been any question as to whether he did, only whether those symptoms in service were early indications of his later diagnosed bilateral CTS.  The February 2008 and January 2011 VA compensation examinations concluded the symptoms in service were not early manifestations of the later diagnosed bilateral CTS.  Indeed, the January 2011 VA compensation examiner determined, instead, they were indications of tendonitis - which he added resolved with treatment even before the Veteran's discharge from service so presumably did not result in chronic residual disability.

The Veteran went many years after service without any documented complaints of wrist pain, in fact, until sustaining a civilian work-related injury in 1979.  But a contemporaneously dated May 1979 report from R.M., M.D., notes the Veteran's mention of a "long history" of having intermittent problems with both wrists, with then recent exacerbation of his wrist pain just a few days prior while trying to lift a heavy object at work.  It is unclear which wrist was involved or whether both.  In any event, a physical examination revealed a negative Tinel's sign at the wrist crease over the median nerve.  A Phelan's test was also negative.  Motion was limited in most planes, including pronation and supination.  An area of tenderness was reported at the wrist crease slightly ulnar to where one would expect the median nerve to be, although there was no definite swelling suggesting tenosynovitis of the flexor tendons.  An X-ray examination revealed "a lytic area in the lunate towards its radial side."  Dr. R.M. suggested that a bone scan be performed, but apparently this was never done. 

The January 2011 VA compensation examiner cited as particularly significant the negative Tinel's sign and Phelan's test as reason for concluding the Veteran did not then have bilateral CTS (meaning as of the time of that 1979 intercurrent injury).  But, even so, the fact remains that he reported a "long history" of similar symptoms, so perhaps dating back to his military service.  And although both the January 2011 and earlier February 2008 VA compensation examiners took noted of the Veteran's reported history of having experienced similar symptoms even prior to beginning his military service, this is insufficient to rebut the presumption of soundness when entering service since there was no such notation or indication in the report of his military enlistment examination.  The presumption of soundness attaches where, as here, there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  Moreover, to rebut this presumption of soundness at service entrance, there has to be clear and unmistakable evidence both of a 
pre-existing disorder and that it was not aggravated during or by the Veteran's service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

There is not this required level of indication in this particular instance, however, inasmuch as these VA compensation examiner's merely pointed out there is evidence in the file suggesting the Veteran may have had pre-existing disability, not that he actually or necessarily did - again, especially considering his military entrance examination was entirely unremarkable for any pertinent defect or disorder affecting his wrists and hands.

It further warrants pointing out that medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, varicose veins, pes planus (flat feet), tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

But in situations, as here, when the specific type of condition claimed is not readily amenable to mere lay diagnosis or probative comment on its etiology, medical evidence is needed to support the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Fortunately for the Veteran, he now has the additional medical evidence required to substantiate his lay allegations of a relationship between the symptoms he experienced in service and the eventual diagnosis of bilateral CTS.  This additional medical evidence is at least sufficiently probative to place the evidence for and against the claim into relative equipoise and require granting the claim with resolution of this doubt in his favor.  38 C.F.R. § 3.102.


Specifically, the Veteran rather recently has submitted a December 2010 VA progress note, wherein a VA physician opined that the Veteran's CTS "is caused by or a result of service[-]connected injury."  In explanation, this commenting VA physician indicated the signs and symptoms leading to this eventual diagnosis started during the Veteran's service after working prolonged hours as a radioman typing and writing.  In the other portions of this report, this commenting VA physician discussed the history and evidence in the claims file (C-file) he considered especially significant, including particularly the documented symptoms the Veteran experienced in service involving his wrists and hands.  This commenting VA physician also cited the results of the 2008 EMG nerve conduction confirming this diagnosis of bilateral CTS and the types and modalities of treatment the Veteran has received as a consequence.

Although the February 2008 and January 2011 VA compensation examiners obviously disagree with this other VA physician's December 2010 favorable opinion, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "obvious" or "definite" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Instead, there need only be equally probative evidence on this determinative issue of causation, which there is in this instance since all of the doctors that commented provided reasons and bases for concluding either for or against the claim.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Because, based on these medical opinions for and against the claim, it is just as likely as not the Veteran's bilateral CTS is attributable to his military service (to the type of duties and responsibilities he had) or dates back to his service (especially given the relevant complaints he had while in service), his claim for service connection must be granted with resolution of this doubt in his favor.   38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The claim for service connection for bilateral CTS is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


